The opinion of the court was delivered by
POLOW, J.A.D.
Petitioner Lillian Hynes is a tenured teacher in the Bloomfield Township school system. She applied for paid sick leave from December 1, 1978 until January 24, 1979 for maternity based upon a doctor’s certificate indicating an expected date of confinement of December 27, 1978. Her child was born on December 19, 1978. Respondent, the local Board of Education (“local board”), denied petitioner’s request for paid sick leave because she “did not provide sufficient evidence of disability.... ” The State Board of Education (“State Board”) on appeal ruled that sick leave was allowable to a pregnant teacher based upon presumptive periods of disability commencing one month before the expected date of childbirth and ending one month (20 working days) after child birth. The local board appeals. We conclude that the determination by the State Board is a reasonable exercise of its administrative authority and affirm.
Based upon her doctor’s certification that she was pregnant and was expected to give birth on December 27, 1978, Hynes sought maternity leave and sick leave from December 1, 1978 without setting forth any other cause of disability. Upon receiving the application, the superintendent of schools requested that he be advised of the expected termination date for maternity leave. Subsequently, the superintendent asked petitioner to report for an examination by the school physician on December 19 “in order to determine any disability for sick leave which you have requested.” Hynes failed to keep the appointment because on that date at 5:20 a.m. she delivered her child.
*38On March 27,1979 the superintendent advised Hynes that her application for maternity leave had been granted through June 30, 1979, but that her application for sick leave was denied “since you did not provide sufficient evidence of disability and did not accede to our request to be examined by a board named physician.” Hynes then explained the reason for not having kept the appointment with the school doctor. The superintendent responded that further consideration of her claim for sick leave would be given if her doctor certified (1) the actual date when the claimed disability or illness started, (2) the nature of the illness or disability, (3) whether such illness or disability prevented the performance of duties as a teacher during the time in question, (4) the treatment prescribed, and (5) the exact date of termination of such illness or disability. However, the certifications requested were not furnished.
When Hynes failed to provide the additional certifications, her application for sick leave was rejected. On her appeal to the Commissioner of Education the matter was submitted to an Administrative Law Judge (ALJ). Relying on the ALJ’s opinion and findings, the Commissioner held that Hynes could use her accumulated sick leave credits for prenatal disability from December 1,1978 to December 27,1978, the anticipated date of her confinement, but that she would have to present an additional medical certificate for the period of postnatal disability.
The local board appealed to the State Board which endeavored in its decision “to clarify the existing law for the future guidance of local boards.” The State Board followed the Commissioner’s earlier pronouncements in the Cinnaminson case.1 The State Board said:
To further elucidate the subject, we believe that in pregnancy cases, if the teaching staff member is requesting no sick leave before the ninth month of pregnancy, the physician need only certify the date that birth is expected. The *39presumption will then arise that disability begins one month prior to the anticipated delivery. Likewise, if the teacher requests no sick leave beyond one month following delivery, the physician need only certify the date of the actual birth; the presumption of disability will cover the following month. If, however, the staff member wants to take sick leave either more than one month before anticipated delivery or more than one month after the birth, the Board may require a further physician’s certificate as to the actual dates that the disability began or terminated, as the case may be. On the other hand, if the teacher continues to work during her ninth month of pregnancy (and the Board’s physician does not find her unfit), the presumption of disability for that month is overcome pro tanto.
Thus, the State Board held that Hynes was entitled to sick leave for a period of postnatal disability ending on January 19, 1979, but that she would have to provide a doctor’s certificate if she wished to claim sick leave for the period beyond one month postpartum, namely, from January 19 to January 24, 1979.
Sick leave with full pay for a minimum of ten school days per year, subject to accumulation, is provided by statute for all persons regularly employed by a board of education. N.J.S.A. 18A:30-2 and -3. Sick leave is defined as absence from work for “personal disability due to illness or injury” or exclusion on account of a contagious disease. N.J.S.A. 18A:30-1. Pregnancy is neither an “injury or illness,” and so disability due to pregnancy is not within the literal terms of N.J.S.A. 18A:30-1. See Castellano v. Linden Educ. Bd., 158 N.J.Super. 350, 360-362 (App.Div.1978), aff’d 79 N.J. 407, 410 (1979). However, Castellano held that disallowing sick leave for disability caused by pregnancy discriminates against women, since sick leave is available for disabilities due to illness or injury.
A woman giving birth to a child becomes physically disabled and unable to attend to her teaching duties for that reason. It is discriminatory not to allow her to use her accumulated sick leave during that period of temporary disability, when it can be used for any other period of absence due to physical disability. [79 N.J. at 412—413.1
Thus, the provisions of N.J.S.A. 18A:30-1 et seq. govern sick leave for disability due to pregnancy as well as to other causes.
The State Board’s determination establishes as a matter of policy a presumptive period of disability of four weeks before the projected delivery date and a like period following delivery. *40We are not told whether this decision is based upon common knowledge that can be judicially noticed, see Evid.R. 9(1),2 or was fashioned after a provision that was once part of our Temporary Disability Benefits Law, N.J.S.A. 43:21-29. Before its amendment by L.1980, c.90, § 13, that statute provided: “For the purposes of this act, pregnancy may be deemed to be a sickness during the four weeks immediately preceding the expected birth of a child and the four weeks immediately following the termination of the pregnancy.” This provision, however, was deleted in 1980, not long before the State Board’s decision in this case. The Attorney General recommended the deletion, not because the presumption of disability for the period specified is unjustified but rather because the provision “restricted] benefit eligibility for disability associated with normal pregnancy ...” to eight weeks while “all other claimants ... [may] collect benefits for up to 26 weeks.” See N.J. Att’y Gen. Formal Op. 2-1979, 103 N.J.L.J. 198 (March 8, 1979). Thereafter, the Commissioner of Labor and Industry announced that benefits would not be limited to the four-week periods before and after the delivery date. “Pregnancy Treated Like Other Temporary Disabilities,” 103 N.J.L.J. 435 (May 10, 1979).
N.J.S.A. 18A:30-4 provides:
In case of sick leave claimed, a board of education may require a physician’s certificate to be filed with the secretary of the board of education in order to obtain sick leave.
*41The statute does not say what the physician’s certificate must contain if one is required. In this case the State Board has established a presumption of disability based upon a physician’s certification of expected and actual delivery dates. The local board demanded a certificate specifying the nature of the disability and other related information.
The State Board has ruled, in effect, that a teacher need not work during the presumptive periods of disability unless she desires to do so. The teacher’s decision to work into the ninth month would be binding on the local board of education. Compare de Laurier v. San Diego Unified School Dist., 588 F.2d 674 (9 Cir.1978), where the court found substantial evidence to support the trial judge’s conclusion that business necessity justified prohibiting a pregnant teacher from teaching during the ninth month. The trial judge had found that administrative and educational objectives were furthered by the rule in part because the ability of women to perform teaching duties in the ninth month is impaired by reduced mobility, imbalance, and increased fatigue, awkwardness and irritability. The teacher sought to work until the onset of labor and had presented medical experts who testified that “a normally pregnant woman should experience no particular handicap in her work.” Id. at 680. See also Cleveland Bd. of Educ. v. LaFleur, 414 U.S. 632, 642, 94 S.Ct. 791, 797, 39 L.Ed.Ad 52 (1976), where the Court invalidated mandatory rules requiring pregnant teachers to discontinue work at specific periods before the delivery date, even assuming some incapacity to perform teaching duties during the later states of pregnancy. The Court also invalidated a rule that prohibited a teacher from returning to work until her child was three months of age.
Under contract with the United States Department of Health, Education and Welfare, the Public Health Service, and the National Institute for Occupational Safety and Health, the American College of Obstetricians and Gynecologists issued a research report in 1977 entitled “Guidelines on Pregnancy and *42Work.” That report states that, subject to “infrequent exceptions,” the following “caveat” applies:
The normal woman with an uncomplicated pregnancy and a normal fetus in a job that presents no greater potential hazards than those encountered in normal daily life in the community may continue to work without interruption until the onset of labor and may resume working several weeks after an uncomplicated delivery. [Id. at 12.]
We cannot conclude that the demands of teaching are no greater than those encountered in normal daily life. Furthermore, in a previous “Statement of Policy on Pregnancy Disability” (1974), the American College of Obstetricians and Gynecologists said:"
In an uncomplicated pregnancy, disability occurs near the termination of pregnancy, during labor, delivery and the puerperium. The process of labor, and puerperium is disabling in itself. The usual duration of such disability is approximately six to eight weeks. [Emphasis added.]
We conclude that the policy determination of the State Board establishing a presumptive period of disability of four weeks before the expected birth and four weeks following the actual date of birth is not an unreasonable exercise of administrative authority to expedite the administration of disability benefits. See Campbell v. Civil Service Dep’t, 39 N.J. 556, 562 (1963). “Sick leave benefits are intended to alleviate economic losses resulting from inability to work because of disability. This salutary purpose would not be furthered by excluding pregnancy-related absences merely because the condition may not be an illness by strict definition.” Castellano v. Linden Educ. Bd., supra, 158 N.J.Super. at 362. It is not unreasonable to apply a presumption of disability in pregnancy cases for such limited periods. Thus, medical certification of the pregnancy establishing an expected date of child birth and certification of the actual date of birth should be sufficient to satisfy the statute and to trigger the presumptive periods established by the State Board. A teacher who wants to work during those periods should be allowed to do so. And a teacher who applies for sick leave for a longer period of time should be required to provide medical ■ certification of the specific nature of her disability.
*43Accordingly, we affirm the award of sick leave ordered by the State Board for the period of December 1, 1978 to January 19, 1979. If Hynes desires to pursue her claim for sick leave for the remaining five days up to January 24, 1979, she may do so by submitting additional medical certification to the local board specifying the nature of her disability during that period.
Affirmed.

Cinnaminson Tp. Educ. Bd. v. Silver, 1976 School Law Dec. 738. This decision was affirmed by order of the State Board of Education under date of April 4, 1979.


There was no hearing in this case and no expert opinion in documentary form presented on the issue. A better record might have been developed had the agency followed rulemaking procedures provided by the Administrative Practice and Procedure Act, N.J.S.A. 52:14B-1 et seq. This would have afforded “all interested persons reasonable opportunity to submit data, views or arguments, orally or in writing” for full agency consideration. N.J.S.A. 52:14B-4. As the Supreme Court admonished in R.H. Macy & Co. v. N.J.Tax. Div., 41 N.J. 3,4 (1963), administrative agencies “shall always be alert to their rule-making powers ... to avoid the suggested burdens of individual quasi-judicial determinations.” But see In re Uniform Admin. Proc. Rules, 90 N.J. 85, 93 (1982), on rulemaking by adjudication of individual disputes. The State Board of Education is cloaked with general rulemaking power. N.J.S.A. 18A:4-15 and -16.